Monroe App. No. 807. This cause is pending before the court as an appeal from the Court of Appeals for Monroe County.
*1448IT IS ORDERED by the court, sua sponte, that this cause be consolidated with Supreme Court case No. 99-1264, King v. Grange Mut. Cas. Co.
IT IS FURTHER ORDERED by the court, sua sponte, that the briefing schedule be stayed.
IT IS FURTHER ORDERED by the court that case No. 99-727 and 99-1264 are held for the decision in Supreme Court case Nos. 99-342, 99-348 and 99-618, Holcomb v. State Farm Ins. Cos.
Lundberg Stratton, J., dissents.